UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-1511


WILLIAM SCOTT DAVIS, JR.,

                     Plaintiff - Appellant,

              v.

TOWN OF CARY NORTH CAROLINA; HAROLD WEINBRECHT, Mayor;
STATE OF NORTH CAROLINA; WAKE COUNTY PUBLIC SCHOOL
SYSTEM; PATTI HEAD; NORTH CAROLINA DEPARTMENT OF HEALTH &
HUMAN SERVICES; ALBERT SINGER, Wake County North Carolina County
Attorney; TRIANGLE FAMILY SERVICES; MILES WRIGHT, Interim CEO,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, District Judge. (5:08-cv-00176-BO)


Submitted: July 20, 2017                                          Decided: July 24, 2017


Before DUNCAN and WYNN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


William Scott Davis, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      William Scott Davis, Jr., appeals the district court’s order denying several

postjudgment motions in a closed civil action. We have reviewed the record and find that

this appeal is frivolous. Accordingly, we dismiss the appeal for the reasons stated by the

district court. Davis v. Town of Cary, N.C., No. 5:08-cv-00176-BO (E.D.N.C. Apr. 10,

2017). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.



                                                                             DISMISSED




                                            2